UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22523 Destra Investment Trust II (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL60532 (Name and address of agent for service) Registrant's telephone number, including area code:1-630-241-4200 Date of fiscal year end:September 30 Date of reporting period:September 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Destra Preferred and Income Securities Fund Destra Focused Equity Fund Annual Report September 30, 2012 Table of Contents Shareholder Letter 3 Discussion of Fund Performance – Destra Preferred and Income Securities Fund 4 Fund Risk Disclosures – Destra Preferred and Income Securities Fund 8 Discussion of Fund Performance – Destra Focused Equity Fund 10 Fund Risk Disclosures – Destra Focused Equity Fund 14 Overview of Fund Expenses 15 Portfolio of Investments Destra Preferred and Income Securities Fund 16 Destra Focused Equity Fund 18 Statements of Assets and Liabilities 19 Statements of Operations 20 Statements of Changes in Net Assets 21 Financial Highlights 23 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 30 Supplemental Information 31 Trustees and Officers 32 General Information 35 Not FDIC or Government Insured, No Bank Guarantee, May Lose Value 2 Dear Shareholder, Welcome as a shareholder to a Destra Fund. Destra is dedicated to helping you achieve your investment goals by offering innovative investment strategies managed by talented investment professionals with proven long-term track records. Our managers seek to provide downside protection when markets fall as well as participate on the upside when markets rise. The past 12 months of your Fund’s fiscal year (ending September 30, 2012) have certainly been interesting from an investment perspective. The calendar fourth quarter of 2011 and the first quarter of 2012 saw the US equity markets in a rally mode as markets rose to their highest levels since before the financial crisis. From the lows of October 2011, the S&P 500 rose almost 30% through March 2012. Investors grew more confident as the European debt crisis showed signs of improvement, as did the US economy. However, despite the strong showing in the US equity markets, many investors remained on the sidelines or invested in low yielding long term bonds. The quarter ending June 2012 saw the markets turn lower. The S&P 500 declined 2.75% and the MSCI World Index declined by 5% as investors seemed troubled by slower US growth, the upcoming expiring Bush tax cuts and automatic spending cuts known as the “fiscal cliff”, as well as renewed fears regarding the European debt crisis. For the quarter ended September 2012, the US equity markets rallied, driven by global monetary easing and some better than expected earnings results reported during the quarter. The S&P 500 rose 6.35% during that period. For the full fiscal year of the Fund, ended September 2012, the S&P 500 rose 30.20%. More and more it seems that the markets are being driven by policymakers or macro events rather than fundamentals. The European Central Bank’s lowering of deposit rates, the Federal Reserve’s quantitative easing (QE3), the Fed’s intention to maintain low interest rates through mid-2015, the purchase by the Federal Open Market Committee of $40 billion of mortgage-backed securities per month and the new bank capital guidelines under the Dodd-Frank Act, all have driven the market to a degree throughout the year. This trend makes it difficult to add value through good stock selection. Going forward, the outcome of the upcoming US presidential election and the resolution of the fiscal cliff issues should remove much of the uncertainty felt by investors. Hopefully those resolutions will be favorable for the markets. As we have said in the past, we believe investors will be best served by having a well thought out, long term investment plan and sticking to it. Moving in and out of the markets or waiting on the sidelines until uncertainty is removed can be a losing proposition. It is too late to participate in market increases if you wait until the market rise takes place. We at Destra have selected our managers because they have demonstrated the ability to maintain their investment discipline through different and at times difficult market or economic scenarios over a very long term. These managers have also demonstrated their ability to help protect on the downside when markets fall. When you keep more of your investment in down markets you do not have to earn as much in up markets to outperform. At Destra we call that Responsible Alpha™. We thank you for investing in a Destra Fund and for your long term approach to investing. Sincerely, Peter Amendolair Chief Investment Officer Destra Capital Advisors LLC 3 Destra Preferred and Income Securities Fund Discussion of Fund Performance Destra Preferred and Income Securities Fund Inception Date: April 12, 2011 Inception Date: November 1, 2011 Share Class 1 year Life of Fund Share Class 6 months Life of Fund A at NAV 17.71% 17.88% C at NAV 7.45% 14.49% A with Load 12.40% 12.55% C with Load 6.45% 13.49% I at NAV 18.15% 18.42% Preferred Benchmark 15.66% 12.69% Preferred Benchmark 6.08% 12.17% Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. A Class shares have a maximum sales charge of 4.50%. C Class shares have a maximum deferred sales charge of 1.00%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than 1 year are not annualized. Fund returns include the reinvestment of dividends. The Preferred and Income Securities Fund’s estimated total annual operating expense ratio, gross of any fee waiver or expense reimbursement were anticipated to be 20.33% for Class A, 2.37% for Class C, and 24.82% for Class I shares. There is a contractual/voluntary fee waiver currently in place for this Fund through February 1, 2022, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 1.50% for Class A, 2.25% for Class C, and 1.22% for Class I shares of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.50% for Class A, 2.25% for Class C, and 1.22% for Class I shares. Without this expense cap, actual returns would be lower. The Preferred Benchmark is calculated as the sum of 50% of the monthly return on the BofA Merrill Lynch 8% Capped Hybrid Preferred Securities IndexSM and 50% of the monthly return on the BofA Merrill Lynch 8% Capped Corporate U.S. Capital Securities Index. The BofA Merrill Lynch 8% Capped Hybrid Preferred Securities IndexSM includes taxable, fixed-rate, U.S. dollar denominated investment-grade, preferred securities listed on a U.S. exchange. The BofA Merrill Lynch 8% Capped Corporate U.S. Capital Securities IndexSM includes investment grade fixed rate or fixed-to-floating rate $1,000 par securities that receive some degree of equity credit from the rating agencies or their regulators. Unlike the portfolio returns,the index returns do not reflect any fees or expenses and do not include the effect of any cash reserves. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Class A Shares have a maximum sales charge of 4.50% imposed on purchases. Indexes are unmanaged and do not take into account fees, expenses or other costs. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 4 Destra Preferred and Income Securities Fund Discussion of Fund Performance, Continued Industry Sectors Weight Bank 48.0% Insurance 23.3% Utility 7.8% Finance 6.4% REIT 6.2% Cash 4.6% Energy 3.0% Misc. 0.7% Security Types Weight Taxable (Flat) - Preferred 34.1% Perpetual 22.6% Taxable Hybrid 20.0% Convertible Preferred 5.0% Corporate Bond 5.0% Taxable (Flat) Debt 4.7% Cash 4.6% DRD Capital Security 4.0% Credit Quality Moody’s Standard & Poors Baa1 8% AA- 1% Baa2 21% A- 2% Baa3 27% BBB+ 16% Ba1 24% BBB 25% Ba2 9% BBB- 18% Ba3 1% BB+ 24% <Ba 2% BB 9% NR 4% NR 1% Cash 4% Cash 4% Top 10 Issuers % of Total Investments Morgan Stanley 4.6% HSBC PLC 4.3% Wells Fargo 4.2% Goldman Sachs Group 4.0% Bank of America 4.0% JPMorgan Chase 3.9% ING Groep NV 3.8% Metlife 3.7% XL Group PLC 3.4% Citigroup 3.3% 5 Destra Preferred and Income Securities Fund Portfolio Manager Letter 2012 How did the Fund perform during the annual period October 1, 2011 – September 30, 2012? Over the fiscal year ending September 30th, the Fund’s investment portfolio had strong returns. The Class A shares had a total return of 17.71% at Net Asset Value, “NAV” (without load), while the Class I shares had a total return of 18.15% on NAV (without load). The Fund compared favorably to its benchmark index (a 50/50 blend of the BofA Merrill Lynch 8% Capped Hybrid Preferred Securities Index and the BofA Merrill Lynch 8% Constrained Corporate U.S. Capital Securities Index) which had a total return of 15.66% during the time period. On November 1, 2011 the Fund launched Class C Shares. From its inception through September 30, 2012 the NAV performance of the share class was 14.49%. Two important things to note when considering a Fund’s returns; first, the returns include reinvestment of all distributions and second, it is not possible to invest directly in an index. All of the Fund’s shares have the same investment objective, to seek total return with an emphasis on high current income. Under normal market conditions, the Fund invests at least 80% of the Fund’s net assets in a portfolio of preferred and income-producing securities, including traditional preferred stock, trust preferred securities, hybrid securities that have characteristics of both equity and debt securities, convertible securities, contingent-capital securities, subordinated debt, senior debt and securities of other open-end, closed-end or exchange-traded funds that invest primarily in the same types of securities. The Fund may also invest in up to 15% of its net assets in common stock. What was the market environment like during the period? Conditions in the preferred market have been, and remain, positive. Redemptions of securities have significantly outpaced new issues, leaving many investors scrambling to find replacements. In addition, it appears that fixed-income investors are increasingly turning to preferred securities, attracted in the current environment to their relatively high yields. On June 7th, after much delay, the Federal Reserve proposed detailed new bank capital requirements as mandated by the 2010 Dodd-Frank Act. The proposed rules are intended to ensure banks maintain strong capital and are thus able to continue lending during severe economic downturns. Among many other effects, the new rules should gradually cause a shift in the type of preferred securities issued by banks and certain finance companies—the primary issuers of securities purchased by the Fund—from trust preferred securities to traditional preferred stock. In the last 4 months of the Fund’s fiscal year, redemptions of preferred securities totaled roughly $44 billion. Redemptions of trust preferred securities issued by U.S. banks accounted for almost $34 billion. While upcoming changes in bank regulatory treatment of preferred securities triggered most of these redemptions, historically low current interest rates made many other older issues ripe for redemption. This redemption activity is likely to put downward pressure on the Fund’s investment income. New issue activity has also been robust, but the amount of new issuance, almost $27 billion in that same 4-month period, has fallen well short of redemptions. Of this amount, only $6.1 billion was issued by U.S. banks in the new form of qualifying Tier 1 capital. This is largely as expected—most banks have chosen to build up capital by retaining earnings and issuing common stock. The balance of new issues came from a variety of industries, including insurance ($3.6b), other finance ($4.5b), REIT ($5.4b), foreign banks ($2.0b) and miscellaneous industrials and energy ($5.4b). Fundamental credit quality has improved steadily since the financial crisis, despite sluggish economic growth. As preferred investors, Flaherty and Crumrine’s focus is primarily on an issuer’s balance sheet to ensure the company’s ability to meet its obligations. From our perspective, corporate balance sheets are healthier now than at any time in recent memory. Of course, not all companies are thriving. The ongoing European crisis has strained issuers in that region. However, Flaherty and Crumrine’s approach of owning preferred securities issued by strong, diversified European companies performed well during the year—this segment of the portfolio performed as well as the Fund’s domestic portfolio. U.S. economic growth continued to be restrained by household and financial deleveraging throughout the year. In addition, elevated oil prices, fiscal uncertainty and the continuing European debt crisis also limited the recovery. While for several quarters there have been signs of improvement in the U.S. economy, the pace of growth has been well short of robust. 6 All of this stimulated demand for higher-yielding assets, especially preferred securities, and contributed to excellent performance for preferreds. However, returns of this magnitude are rare—even in periods of above-average market volatility such as those experienced over the past several years. How did the Fund adjust to the market during this period? The Fund ended its fiscal year more than 10 times larger than it was on September 30, 2011. Consequently, the Fund adjusted its portfolio primarily by altering its allocation of securities purchases over the course of the year. For example, at varying points throughout the year, the Fund had higher or lower exposures to European financial issuers as the crisis in Europe waxed and waned. For most the year, the preferred market sat in a holding pattern awaiting new bank capital guidelines from the Federal Reserve. However, we tried to anticipate the redemptions that occurred this past summer by selling or avoiding securities that could be called on unattractive terms. This type of proactive management has always been part of our investment approach as we constantly evaluate the risk/return profile of each holding. We anticipate that banks will continue to redeem their trust preferred securities next year and ultimately will continue issuing new qualifying preferred stock. Which holdings contributed to the Fund’s performance? All sectors of the Fund’s holdings contributed positively this past fiscal quarter, six months and year. Among sectors, banks and insurance companies provided the highest total return. Which holdings detracted from the Fund’s performance? Almost every security in the portfolio contributed positively to the Fund’s performance in the period. Relatively speaking, the Fund’s utility and real estate investment trust holdings did not perform as well as the Fund’s financial positions. Of course, past performance is no guarantee of future success. What is the portfolio manager’s outlook for the next six months/year? Overall we remain moderately optimistic on U.S. economic growth this year, with restricted real GDP growth both this year and next. This moderate growth environment should allow companies to continue to boost earnings and further strengthen their balance sheets. At the same time, a number of risks are visible on the horizon, most notably (but not exclusively) the sovereign debt crisis in Europe. We continue to believe that overall the Dodd-Frank and Basel III regulatory changes will be positive for investors of preferred securities. Banks will now need to hold significantly more common equity capital than they have in the past, and most U.S. banks already do. This will give banks much more capacity to absorb losses before preferred investments are in danger of impairment. While all of these regulatory changes have created uncertainty in the market, we believe they will be beneficial for preferreds as a whole. Ultimately, we believe long-term investors will continue to earn attractive returns on preferred securities, although there may be some bumps along the way. We will continue to manage the Fund as we have managed preferred portfolios for almost 30 years—in quiet times and in crisis—with a disciplined eye on credit fundamentals, relative value and risk management. 7 Fund Risk Disclosures – Destra Preferred and Income Securities Fund This document may contain forward –looking statements representing Destra’s or the portfolio manager or sub-adviser’s beliefs concerning futures operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statements involve risks and uncertainties. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s or the portfolio managers or sub-adviser’s control or are subject to change, actual results could be materially different. There is no guarantee that such forward-looking statements will come to pass. Some important risks of the Destra Preferred and Income Securities Fund are: PRINCIPAL RISKS Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Preferred and Subordinated Security Risk—Preferred and other subordinated securities rank lower than bonds and other debt instruments in a company’s capital structure and therefore will be subject to greater credit risk than those debt instruments. Distributions on some types of these securities may also be skipped or deferred by issuers without causing a default. Finally, some of these securities typically have special redemption rights that allow the issuer to redeem the security at par earlier than scheduled. Credit Risk—Credit risk is the risk that an issuer of a security will be unable or unwilling to make dividend, interest and principal payments when due and the related risk that the value of a security may decline because of concerns about the issuer’s ability to make such payments. Credit risk may be heightened for the Fund because the Fund may invest in “high yield” or “high risk” securities; such securities, while generally offering higher yields than investment grade securities with similar maturities, involve greater risks, including the possibility of default or bankruptcy, and are regarded as predominantly speculative with respect to the issuer’s capacity to pay dividends and interest and repay principal. Interest Rate Risk—If interest rates rise, in particular, if long-term interest rates rise, the prices of fixed-rate securities held by the Fund will fall. Liquidity Risk—This Fund, like all open-end funds, is limited to investing up to 15% of its net assets in illiquid securities. From time to time, certain securities held by the Fund may have limited marketability and may be difficult to sell at favorable times or prices. It is possible that certain securities held by the Fund will not be able to be sold in sufficient amounts or in a sufficiently timely manner to raise the cash necessary to meet any potentially large redemption requests by fund shareholders. Concentration Risk—The Fund intends to invest 25% or more of its total assets in securities of financial services companies. This policy makes the Fund more susceptible to adverse economic or regulatory occurrences affecting financial services companies. Financial Services Company Risk—Financial services companies are especially subject to the adverse effects of economic recession, currency exchange rates, government regulation, decreases in the availability of capital, volatile interest rates, portfolio concentrations in geographic markets and in commercial and residential real estate loans, and competition from new entrants in their fields of business. Foreign Investment Risk—Because the Fund can invest its assets in foreign instruments, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad. Foreign markets may be smaller, less liquid and more volatile than the major markets in the United States, and as a result, Fund share values may be more volatile. Trading in foreign markets typically involves higher expense than trading in the United States. The Fund may have difficulties enforcing its legal or contractual rights in a foreign country. Currency Risk—Since a portion of the Fund’s assets may be invested in securities denominated foreign currencies, changes in currency exchange rates may adversely affect the Fund’s net asset value, the value of dividends and income earned, and gains and losses realized on the sale of securities. 8 Non-Diversification Risk—The Fund is non-diversified, which means that it may invest in the securities of fewer issuers than a diversified fund. As a result, it may be more susceptible to a single adverse economic or regulatory occurrence affecting one or more of these issuers, may experience increased volatility and may be highly concentrated in certain securities. Convertible Securities Risk—The market value of a convertible security often performs like that of a regular debt security; that is, if market interest rates rise, the value of a convertible security usually falls. In addition, convertible securities are subject to the risk that the issuer will not be able to pay interest or dividends when due, and their market value may change based on changes in the issuer’s credit rating or the market’s perception of the issuer’s creditworthiness. Since it derives a portion of its value from the common stock into which it may be converted, a convertible security is also subject to the same types of market and issuer risks that apply to the underlying common stock. High Yield Securities Risk—High yield securities generally are less liquid, have more volatile prices, and have greater credit risk than investment grade securities. Investment in Other Investment Companies Risk—As with other investments, investments in other investment companies are subject to market and selection risk. In addition, if the Fund acquires shares of investment companies, including ones affiliated with the Fund, shareholders bear both their proportionate share of expenses in the Fund (including management and advisory fees) and, indirectly, the expenses of the investment companies. To the extent the Fund is held by an affiliated fund, the ability of the Fund itself to hold other investment companies may be limited. Market Risk and Selection Risk—Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably. Selection risk is the risk that the securities selected by Fund management will under-perform the markets, the relevant indices or the securities selected by other funds with similar investment objectives and investment strategies. This means you may lose money. Risks Associated with Active Management—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Annual Fund Operating Expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. 9 Destra Focused Equity Fund Discussion of Fund Performance Destra Focused Equity Fund Inception Date: April 12, 2011 Inception Date: November 1, 2011 Share Class 1 year Life of Fund Share Class 6 months Life of Fund A at NAV 22.00% 11.76% C at NAV -2.60% 9.73% A with Load 14.98% 5.30% C with Load -3.58% 8.73% I at NAV 22.53% 12.40% S&P 500 Index 30.20% 12.26% S & P 500 Index 3.43% 17.37% Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. A Class shares have a maximum sales charge of 5.75%. C Class shares have a maximum deferred sales charge of 1.00%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than 1 year are not annualized. Fund returns include the reinvestment of distributions. The Focused Equity Fund’s estimated total annual operating expense ratio, gross of any fee waiver or expense reimbursement were anticipated to be 29.24% for Class A, 2.46% for Class C, and 26.04% for Class I shares. There is a contractual/voluntary fee waiver currently in place for this Fund through February 1, 2022, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares. Without this expense cap, actual returns would be lower. The S&P 500 Index is a stock market index containing the stocks of 500 American Large-Cap Corporations. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Class A shares have a maximum sales charge of 5.75% imposed on purchases. Indexes are unmanaged and do not take into account fees, expenses, or other costs. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 10 Destra Focused Equity Fund Discussion of Fund Performance, Continued % of Total Top Five Holdings: Ticker Investment Coach, Inc. COH 5.0% Autodesk, Inc. ADSK 4.9% IBM IBM 4.8% Oracle Corp. ORCL 4.8% Target Corp. TGT 4.8% Industry Sectors Weight Consumer Discretionary 33.8% Information Technology 33.6% Consumer Staples 14.4% Health Care 9.6% Telecom 4.8% Cash 3.8% Destra Focused Equity Fund S&P 500 # of Holdings 20 Wtd. Avg. Market Cap 57.5 bil 27.3 bil Price to Earnings;Trailing Operating 19.3x 15.3x Price to Book 3.7x 2.2x 11 Destra Focused Equity Fund Portfolio Manager Letter 2012 Fund Snapshot – As sub-advisor for the Destra Focused Equity Fund (the “Fund”), WestEnd Advisors’ investment philosophy is that sector and industry performance is highly correlated with particular stages of the business cycle. They overweight equities in sectors of the S&P 500 Index they believe will experience economic tailwinds, and avoid investing in sectors they view as untimely at a particular stage of the business cycle. The result is a core investment style that shifts portfolio sector and style emphasis over cycles to seek to remain properly oriented and timely over a full economic and market cycle, in pursuit of the Fund’s investment objective of long-term capital appreciation. In addition, the Fund is non-diversified and under normal circumstances is made up of about 20-25 stocks. How did the Fund do in the reporting period? Over the last twelve months ending September 30, 2012, the Fund’s, Class A shares provided a total return of 22.00% at Net Asset Value, “NAV” (without load) while Class I shares of the Fund provided a total return of 22.53% at NAV. The Fund’s Class C shares, which were launched on November 1, 2011 returned 9.73% at NAV (without load). This compares with a one year return of 30.20% for the Fund’s benchmark, the S&P 500 Index. These returns include the reinvestment of all distributions during the time period. It is not possible to invest directly in an index. What was the economic and market environment during the period? The stock market rallied in the twelve months ended September 2012, fueled by central bank actions in Europe, strong consumer spending in the U.S., and highly accommodative monetary policy by the Federal Reserve. The economic backdrop has shifted subtly in recent quarters even as the stock market rose. Business investment, for example, has weakened compared to earlier in the economic recovery, with a marked slowdown in orders for durable goods in particular. Manufacturing activity has flattened since the spring, and slower export growth has likely contributed to that softness. These shifts are examples of how the areas of economic strength have narrowed recently. Heightened uncertainty about government policy and the outcome of the elections, as well as weaker export markets, including Europe, likely account for some of this weakness. This more narrow economic strength raises the possibility that the economy could be vulnerable to negative economic shocks. Consumer spending remained an economic highlight as limited layoffs and solid income growth drove overall consumer spending, and spending on big ticket items like cars and trucks. Housing also continued to improve - albeit from a very low base. We still do not see housing as a major catalyst for the economy, but it is certainly a positive that housing is no longer a drag on growth. The softening of the economic environment has impacted corporate earnings growth. S&P 500 Index earnings declined in third quarter of 2012 for the first time in 12 quarters. Only three of the ten S&P 500 Sectors grew earnings in the third quarter compared to the same quarter a year ago. The Consumer Discretionary and Information Technology Sectors, however, are two of the three Sectors that delivered earnings growth in the third quarter of 2012. Which holdings contributed to the Fund’s performance? The largest positive contributor to the absolute performance of the Destra Focused Equity Fund for the twelve months ended September 2012 was the Fund’s allocation to the Information Technology Sector. The largest positive contributor to the relative performance of the Fund compared to the Fund’s benchmark for the twelve months ended September 2012 was the Fund’s allocation to the Consumer Staples Sector. Stock selection in the Sector helped as Whole Foods Market, Inc. (4.9% of the Fund) outperformed the benchmark for the twelve months ended September 2012. Which holdings detracted from the Fund’s performance? All the Fund’s Sectors with allocations contributed positively to absolute performance for the twelve months ended September 2012. However, the largest negative contributor to the relative performance of the Fund over the period was the Fund’s allocation to the Consumer Discretionary Sector. Johnson Controls, Inc. (not held at the end of the reporting period), which is in the Consumer Discretionary Sector, was the worst performing stock in the Fund for the twelve months ended September 2012. Johnson Controls, Inc. was sold in the third quarter of 2012 on concerns about the 12 company’s ability to consistently grow earnings at an attractive pace. The stocks of other Consumer Discretionary companies held in the Fund are anticipated to perform well in the environment ahead. What is your outlook for the Fund in the coming 12 months? The impact of QE3, the fallout from the November elections and the prospective resolution of the Fiscal Cliff are among the issues that have contributed to the current clouded outlook for the U.S. economy. Typically, concerns, even ones as big as these, do not have a substantial influence on the direction of the U.S. economy. Today, however, our analysis indicates the U.S. economy has softened to the degree that it is vulnerable. Unfavorable resolutions of these questions could exacerbate the U.S. economy’s current softness and contribute to a drop in growth below the moderate growth range that we have seen for the past several years. We have thought for some time that this moderate pace of growth could persist for an extended period. But we also believe that if economic growth weakens for a sustained period, it would warrant increased allocations to the least economically sensitive Sectors of the stock market like Health Care and Consumer Staples. At the same time, we see pockets of strength in the economic backdrop, and potential positive catalysts for the stock market, including lessened uncertainty associated with the resolution of major open issues. There is also the possibility that with greater clarity about the path of U.S. growth we will maintain our overweight positions in the Consumer Discretionary and Information Technology Sectors. Until we can determine whether economic conditions warrant a shift in the Destra Focused Equity Fund, the Fund will own companies that benefit from continued strength in both consumer spending and enterprise technology spending, and that we believe have the potential to translate that economic strength into strong relative earnings growth. 13 Fund Risk Disclosures – Destra Focused Equity Fund This document may contain forward –looking statements representing Destra’s or the portfolio manager or sub-adviser’s beliefs concerning futures operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statements involve risks and uncertainties. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s or the portfolio managers or sub-advisers control or are subject to change, actual results could be materially different. There is no guarantee that such forward looking statements will come to pass. Some important risks of the Destra Focused Equity Fund are: PRINCIPAL RISKS Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Equity Securities Risk—Stock markets are volatile. The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Sector Focus Risk—The Fund will typically focus its investments on companies within particular economic sectors. To the extent that it does so, developments affecting companies in those sectors will have a magnified effect on the Fund’s net asset value and total return. Consumer Discretionary Companies Risk—Consumer discretionary companies manufacture products and provide discretionary services directly to the consumer, and the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence. The success of this sector depends heavily on disposable household income and consumer spending. Changes in demographics and consumer tastes can also affect the demand for, and success of, consumer discretionary products in the marketplace. Information Technology Companies Risk—Information technology companies are generally subject to the risks of rapidly changing technologies, short product life cycles, fierce competition, aggressive pricing and reduced profit margins, loss of patent, copyright and trademark protections, cyclical market patterns, evolving industry standards and frequent new product introductions. Information technology companies may be smaller and less experienced companies, with limited product lines, markets or financial resources and fewer experienced management or marketing personnel. Information technology company stocks, particularly those involved with the Internet, have experienced extreme price and volume fluctuations that often have been unrelated to their operating performance. Non-Diversification/Limited Holdings Risk—The Fund is non-diversified, which means that it may invest in the securities of fewer issuers than a diversified fund. As a result, it may be more susceptible to a single adverse economic or regulatory occurrence affecting one or more of these issuers, may experience increased volatility and may be highly concentrated in certain issues. Furthermore, because the Fund has a relatively small number of issuers the Fund has greater susceptibility to adverse developments in one issuer or group of issuers. Investment Strategy Risk—The Fund invests in common stocks of companies that the sub-adviser believes will perform well in certain phases of the business cycle. The sub-adviser’s investment approach may be out of favor at times, causing the Fund to underperform funds that also seek capital appreciation but use different approaches to the stock selection and portfolio construction process. Market Risk and Selection Risk—Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably. Selection risk is the risk that the securities selected by Fund management will under-perform the markets, the relevant indices or the securities selected by other funds with similar investment objectives and investment strategies. This means you may lose money. Risks Associated with Active Management—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Annual Fund Operating Expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. 14 Overview of Fund Expenses | As of September 30, 2012 (unaudited) As a shareholder of the Destra Investment Trust II, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid through 9/30/12” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid during the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expense Ratios Beginning Ending During the Expenses Account Account Period Paid Value Value 4/1/12 through 3/31/12 9/30/2012 to 9/30/12 to 9/30/12† Destra Preferred and Income Securities Fund Class A Actual $ $ % $ Hypothetical (5% return before expenses) % Destra Preferred and Income Securities Fund Class C Actual % Hypothetical (5% return before expenses) % Destra Preferred and Income Securities Fund Class I Actual % Hypothetical (5% return before expenses) % Destra Focused Equity Fund Class A Actual % Hypothetical (5% return before expenses) % Destra Focused Equity Fund Class C Actual % Hypothetical (5% return before expenses) % Destra Focused Equity Fund Class I Actual % Hypothetical (5% return before expenses) % † Expenses are calculated using the Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the averageaccount value for the period, multiplied by 183/366 (to reflect the six-month period). Hypothetical expenses assume the Fund was outstanding for a fullsix-month period and not the shorter actual period shown above. 15 DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO OF INVESTMENTS September 30, 2012 Number of Moody's Shares Ratings Fair Value Long Term Investments - 95.6% Preferred Stocks - 66.6% Banks - 36.2% Bank of America Corp., PFD 8.625%, Series 8 (a) B1 Barclays Bank PLC, PFD 7.750%, Series 4 (a) Ba2 8.125%, Series 5 (a) Ba2 BB&T Corp., PFD 5.625%, Series E (a) Baa2 Capital One Financial Corp., PFD 6.000%, Series B (a) Ba1 Citigroup Capital VII, PFD 7.125% 07/31/31 Ba2 Citigroup Capital VIII, PFD 6.950% 09/15/31 Ba2 Citigroup Capital XIII, PFD 7.875% 10/30/40 Ba2 Countrywide Capital V, PFD 7.000% 11/01/36 Ba2 First Niagara Financial Group, Inc., PFD 8.625%, Series B (a) Ba2 First Republic Bank, PFD 6.700%, Series A (a) Baa3 Goldman Sachs Group, Inc., PFD 6.200%, Series B (a) Ba2 HSBC Holdings PLC, PFD 8.000%, Series 2 (a) Baa2 HSBC USA, Inc., PFD 6.500%, Series H (a) Baa2 ING Groep NV, PFD 7.050% (a) Ba1 PFD 7.375% (a) Ba1 PFD 8.500% (a) Ba1 JPMorgan Chase & Co., PFD 8.625%, Series J (a) Ba1 KeyCorp, PFD 7.750%, Series A (a)(b) Ba1 M&T Capital Trust IV, PFD 8.500% 01/31/68 Baa2 Morgan Stanley Capital Trust III, PFD 6.250% 03/01/33 Ba1 Morgan Stanley Capital Trust VI, PFD 6.600% 02/01/46 Ba1 Morgan Stanley Capital Trust VII, PFD 6.600% 10/15/66 Ba1 PNC Financial Services Group, Inc., PFD 6.125%, Series P (a) Baa3 Santander Finance Preferred SA Unipersonal, PFD 10.500%, Series 10 (a) Ba3 Texas Capital Bancshares, Inc., PFD 6.500% 09/21/42 Ba1 US Bancorp, PFD 6.000%, Series G (a) A3 Wells Fargo & Co., PFD 7.500%, Series L (a)(b) Baa3 8.000%, Series J (a) Baa3 Zions Bancorporation, PFD 7.900%, Series F (a) BB (c) 9.500%, Series C (a) BB (c) Diversified Financials - 5.6% Affiliated Managers Group, Inc., PFD 6.375% 08/15/42 BBB- (c) $ Charles Schwab Corp., PFD 6.000%, Series B (a) Baa2 Deutsche Bank Contingent Capital Trust III, PFD 7.600% (a) Ba2 Deutsche Bank Contingent Capital Trust V, PFD 8.050% (a) Ba2 HSBC Finance Corp., PFD 6.360%, Series B (a) Baa3 Raymond James Financial, Inc., PFD 6.900% 03/15/42 Baa2 Energy - 1.3% Nexen, Inc., PFD 7.350% 11/01/43 Ba1 Insurance - 11.1% Arch Capital Group Ltd., PFD 6.750%, Series C (a) Baa2 Axis Capital Holdings Ltd., PFD 6.875%, Series C (a) Baa3 Delphi Financial Group, Inc., PFD 7.376% 05/15/37 Baa3 Endurance Specialty Holdings Ltd., PFD 7.500%, Series B (a) Baa3 PFD 7.750%, Series A (a) Baa3 Partnerre Ltd., PFD 6.750%, Series C (a) Baa2 7.250%, Series E (a) Baa2 Principal Financial Group, Inc., PFD 5.563%, Series A (a) Baa3 6.518%, Series B (a) Baa3 Renaissancere Holdings Ltd., PFD 6.600%, Series D (a) Baa2 W.R. Berkley Capital Trust II, PFD 6.750% 07/26/45 Baa3 Miscellaneous - 1.0% Stanley Black & Decker, Inc., PFD 5.750% 07/25/52 Baa2 Real Estate - 6.1% Commonwealth REIT, PFD 7.250%, Series E (a) Baa3 Commonwealth REIT, PFD 7.500% 11/15/19 Baa2 Cubesmart, PFD 7.750%, Series A (a) Ba1 Duke Realty Corp., PFD 6.600%, Series L (a) Baa3 Kimco Realty Corp., PFD 7.750%, Series G (a) Baa2 PS Business Parks, Inc., PFD 6.875%, Series R (a) Baa3 Public Storage, PFD 5.375%, Series V (a) Baa1 Realty Income Corp., PFD 6.625%, Series F (a) Baa2 The accompanying notes are an integral part of these financial statements. 16 DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED September 30, 2012 Number of Shares/ Moody's Par Value Ratings
